Citation Nr: 1222724	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-36 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a right middle finger injury.

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION


The Veteran had active military service from April 1962 to May 1968 and from July 1970 to October 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In his November 2008 substantive appeal (on VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board.  In response, the RO sent him a letter in March 2011 informing him that his hearing had been scheduled for April 21, 2011.  He failed to report for the hearing, however, so was a no show.  He also did not provide any reason or explanation for his absence, so did not show the required good cause for failing to appear, and did not request to reschedule his hearing.  The Board, therefore, deems his hearing request withdrawn.  38 C.F.R. §§ 20.700(e) and 20.704(d) (2011).

Nevertheless, since his claims require further development before being decided on appeal, the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran claims he has chronic residual impairment from surgery on his right long (middle) finger in service.  He alleges this finger is constantly tender from a skin graft, and that he has lost fine motor skills and, therefore, has to revert to using his others fingers to compensate.


In preliminarily reviewing his service treatment records (STRs), they confirm that in April 1965 he sustained an injury to this finger and resultantly had skin grafted.  It is unclear to what extent he has current disability involving this finger, however, and whether this current disability is related to or the result of that injury in service.  He is certainly competent to report having experienced persistent pain and discomfort in this finger since that injury in service, as well as of having had the type of functional impairment mentioned.  So in light of the injury and consequent surgery in service, and his complaints of having experienced continuous symptoms (i.e., continuity of symptomatology) during the many years since, VA is obliged to provide him an examination for a medical nexus opinion concerning whether there is any relationship or correlation between his current disability and that in service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for suggesting a link between current disability and service is rather low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability).

Furthermore, the Veteran contends he should be granted a compensable rating, meaning a rating higher than 0 percent, for his hypertension because it is more severe than this current rating contemplates.  According to 38 C.F.R. § 4.104 , Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more or when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, or when systolic pressure is predominantly 160 or more.  An even higher 20 percent rating is warranted when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.

The Veteran needs to be reexamined to reassess the severity of his hypertension, especially since his last evaluation for compensation purposes was in January 2008, so over 4 years ago, and even then when he was trying to establish that his hypertension was a service-connected disability, since conceded, rather than its severity, which is now instead the determinative "downstream" issue since he has appealed for a higher initial rating for this now service-connected disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that, in this circumstance, VA adjudicators must consider whether there have been variances in the severity of the disability since the effective date of the award and, if there have been, must "stage" the rating to compensate the Veteran for this).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his right middle finger disability and/or service-connected hypertension since 2007.  If he has, and the records are not already in the file, then obtain them with his cooperation and authorization.


If the records identified are not in the possession of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.

Appropriately notify the Veteran of inability to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule an appropriate VA compensation examination to reassess the severity of his hypertension.  All clinical findings should be reported in detail to, in turn, enable the Board to address all applicable rating criteria, in particular, whether:  1) his diastolic pressure is predominantly 100 or more; 2) or that continuous medication is necessary for control of the hypertension with a history of diastolic blood pressure predominantly 100 or more; 3) or that his systolic pressure is predominantly 160 or more.  So to this end, the examiner must measure systolic and diastolic pressure the required times to obtain a reliable reading.  The examiner should also indicate whether there are any associated complications or residuals, such as aortic insufficiency, hyperthyroidism, heart disease, etc.

3.  Also schedule an appropriate VA examination to first identify all disability currently affecting the Veteran's right middle finger - that is, to determine whether there is a present diagnosis to account for his complaints of pain and discomfort, decreased dexterity, etc.  If confirmed there is current disability involving this finger or, at the very least, that there has been at some point since the filing of this claim in January 2007, then a medical nexus opinion also is needed concerning the likelihood (very likely, as likely as not, or unlikely) this current disability is related or attributable to the Veteran's military service - and, in particular, to the injury he sustained to this finger during his service and the consequent surgery that apparently included skin grafting.

All diagnostic testing and evaluation needed to make these determinations should be performed.

The examiner must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

And to facilitate providing this medical comment, it is imperative the designated examiner review the claims file, including a complete copy of this remand, for the relevant medical and other history.

If at all possible, this examiner is asked and encouraged to try and provide some definitive comment on this determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

*The Veteran is hereby advised that failure to report for any scheduled additional examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

4.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


